STATE OF LOUISIANA
             COURT OF APPEAL, FIRST CIRCUIT

 CHAD MCCLENDON AND TASHA                                                                          NO.        2021     CW      0894
 MCCLENDON


VERSUS


 DEREK       EDENS,         GOVERNMENT
 EMPLOYEES            INSURANCE             COMPANY,
U - HAUL       COMPANY           OF       LOUISIANA,
REP - WEST           INSURANCE             COMPANY,
AREC      30,    LLC        AND ABC                                                                MARCH         17,       2022
 INSURANCE            COMPANY



In    Re:             U - Haul            Co.      of         Louisiana,                                 for
                                                                                   applying                         supervisory
                     writs,            19th        Judicial            District          Court,           Parish          of     East
                     Baton Rouge,                  No.        694848.



BEFORE:              GUIDRY,           HOLDRIDGE,              AND        CHUTZ,       JJ.


         WRIT         GRANTED.                   On      de     novo        review,           we     conclude             that        no
genuine          issue       of       material              fact      exists       as    to        whether          Derek       Edens
was in the course and scope of his employment with defendant,                                                                         U-
Haul        Company          of       Louisiana,                at     the    time           of    the        accident.           The
mere      fact        that        an       employee            is "    on    call"       does        not
                                                                                                               automatically
give rise to liability on the part of the employer.                                                                 See    Johnson
v.    C' s     Transportation                     Servs.,            LLC,    2020- 0338 (           La.       App.        1st    Cir.
8/   4/ 21),         2021     WL          3418693 ( unpublished) .                       There           was     no       evidence
that         Derek          Edens           was          on
                                                                duty,         responding                 to     a     call,        or

performing              any           work- related
                                                                     activity           at         the        time        of     this
accident.
                       Accordingly,                   we       grant        the    writ           application,             reverse
the     trial         court'      s        June       16,       2021        judgment,             and    render           judgment
herein          in     favor           of        U - Haus       Company           of    Louisiana              granting           its
motion          for     summary                 judgment         and        dismissing             plaintiffs'                 claims
against         it.


                                                                   JMG

                                                                     GH
                                                                 WRC




COURT     OF APPEAL,              FIRST           CIRCUIT




        EPUTY         CLE    K        F    CO    RT
               FOR     THE       COURT